PER CURIAM.
Appellant was charged with three violations of probation, two substantive, and one technical. The State concedes that the trial court erred with respect to the two substantive violations. We hold that the trial court also erred in finding appellant guilty of violating his probation based on the technical charge of nonpayment of the monthly probation fee. There was no showing of ability to pay and no finding of fact on the issue. See Smith v. State, 380 So.2d 1175 (Fla. 4th DCA 1980), and cases cited therein.
REVERSED.
LETTS, C.J., and BERANEK and DELL, JJ., concur.